DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 10/15/2021 has been entered. Claims 1-23 remain pending in the application.
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 112(b) rejections for claims 1-23 have been considered and are persuasive. Accordingly, these rejections have been withdrawn and the limitation of a “real-time imaging analysis unit” in claims 1 and 12 is now interpreted under 35 U.S.C. 112(f) . 
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections for claims 1-23 have been considered but are not persuasive.
In response to applicant's argument that the references fail to show certain features of the applicant’s invention as recited in claim 1, specifically, “search for a corresponding focusing compensation value from the data of the correspondence between the pixel difference and the focusing compensation value according to the pixel difference if the absolute value of the pixel difference is greater than the threshold, 
output the focusing compensation value to the defect observation unit, such that the defect observation unit adjusts a focusing value of the defect observation unit by using the focusing compensation value and then keeps observing the same defect pattern and again outputs a defect pattern picture to the real-time image analysis unit,” it is noted that this The aligned reticle images may then be compared to each other to output a difference image having difference events in operation 206. For instance, the image of one reticle image may be subtracted from the image of another reticle to obtain a difference image. For example, the intensity values from each same reticle image pixel can be subtracted. In another example, two intensity averages for the pixels in each pair of reticle image portions that represent multiple pixels are compared or subtracted as further described below. The difference values are all referred to herein as “events”…
…It may then be determined whether the events are candidate defects based on one or more threshold(s) in operation…
each set of reticle images are generally adjusted to minimize the differences in the reticle images caused by differences in the inspection tool's operation and effect on the differences between the resulting images. In a specific example, the image differences caused by focus differences are minimized.” Therefore, Sousa teaches the above limitations
This same reasoning applies to claim 12, which is analogous to claim 1, at least with regard to the limitations in question.
35 U.S.C. 112(f) Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
In claims 1 and 12, limitation “a defect observation unit, which is used to perform defect pattern observation…” has support found in specification paragraph 30 and is disclosed as “the defect observation unit is an electron microscope. Apparently, the present disclosure is not so limited, and any device that can take a photo of a defect pattern to form a defect pattern picture is possible
In claims 1 and 12, limitation “a real-time image analysis unit, which is used to pre-store an average pixel value…” is enabled by the specification to those of ordinary skill in the art, examiner is in agreement with applicant’s 10/15/2021 remarks that cite, “those skilled in the art would recognize that the real-time imaging analysis unit may be implemented as instructions to be executed by a processor in a computing device. The specification at paragraph [0004] provides an example of a prior art defect observation machine (SEMVision), a computing device which includes prior art instructions and processors for executing the prior art instructions.”
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-9, 12-13, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sousa et al. (US 20180238816) (hereinafter Sousa) in view of Kompalli et al. (US 20170352143) (hereinafter Kompalli).
Regarding claim 1, Sousa teaches A defect observation machine having a function of analyzing and compensating for a defect pattern picture in real time so that a defect pattern picture outputted by the defect observation machine is a clear defect pattern picture, 
wherein the defect observation machine comprises: 
a defect observation unit configured to perform defect pattern observation on a semiconductor product through a focusing value and output the defect pattern picture (see Sousa paragraph 7 regarding inspection of semiconductor device to output difference image, paragraph 8 regarding correction for focus differences and paragraph 123 regarding electron microscope); and 
a real-time image analysis unit configured to 
pre-store an average pixel value and data of a correspondence between a pixel difference and a focusing compensation value of a clear defect pattern picture (see Sousa paragraph 44 regarding obtaining and storing first and second reticle images one at a time, which is broadly first storing the first data, obviously of a clear reticle, used to calculate average pixel value and paragraph 46 regarding consideration of a difference calculation, where the pixel difference and the compensation value between an image and itself is zero, but the focus level is defined and paragraph 111 regarding focus levels of a tool being accounted for, thus obviously storing a correspondence for the focus level used to capture a first image- all of this may be used in combination as a difference reference for focusing as described in Sousa paragraph 51 regarding the adjustment of two pictures before computing a difference image), 
receive the defect pattern picture (see Sousa paragraph 44 regarding obtaining and storing first and second reticle images one at a time, including the second defective reticle), 
perform data analysis on the defect pattern picture to obtain an average pixel value of the defect pattern picture (see Sousa paragraph 46 regarding calculating intensity averages of pixels in reticle image portions), 
compare an average pixel value of a defect pattern picture and the average pixel value of the corresponding clear defect pattern picture to obtain a pixel difference, judge the pixel difference (see Sousa paragraph 46-47 regarding calculating intensity average differences of pixels in reticle image portions between first and second image where differences are compared to threshold to determine if there is a significant enough difference- while this is for the computation of a difference image, it is obvious that this teaching of differencing by threshold may be used in combination as a difference reference for focusing as described in Sousa paragraph 51 regarding the adjustment of two pictures before computing a difference , 
search for a corresponding focusing compensation value from the data of the correspondence between the pixel difference and the focusing compensation value according to the pixel difference if the absolute value of the pixel difference is greater than the threshold (see Sousa paragraph 111 regarding adjustment of focus between two images, which obviously includes an amount value of compensation of focus between one image to another. As cited above, this differencing can be calculated by the same method used for difference imaging using a threshold as described in paragraph 46-47), 
output the focusing compensation value to the defect observation unit, such that the defect observation unit adjusts a focusing value of the defect observation unit by using the focusing compensation value and then keeps observing the same defect pattern and again outputs a defect pattern picture to the real-time image analysis unit (see Sousa paragraph 111 regarding adjustment of focus between two images, which obviously includes an amount value of compensation of focus between one image to another. As cited above, this differencing can be calculated by the same method used for difference imaging using a threshold as described in paragraph 46-47. The image will continue along the processing after adjustment).
However, Sousa does not explicitly teach outputting a final defect picture as needed for the limitations of claim 1. 
Kompalli, in a similar field of endeavor, teaches output the received defect pattern picture as a final defect pattern picture if an absolute value of the pixel difference is less than or equal to a threshold (see Kompalli paragraph 6 regarding no more than a threshold of pixels required to be outside of acceptable focus value for an image to satisfy usability criteria- ,
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Sousa to include the teaching of Kompalli by incorporating the usability criteria threshold into the focus compensation process of Sousa so that parameters are defined to indicate when the focus difference between a first and second image is within an acceptable threshold to output the image. One of ordinary skill would recognize that Sousa and Kompalli are analogous in the field of analyzing images for focus deficiencies.
One would be motivated to combine these teachings in order to provide teachings relating to analyzing images for focus deficiencies (see Kompalli paragraph 6). 
Regarding claim 2, the combination of Sousa and Kompalli teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Sousa and Kompalli teaches wherein the defect observation unit is an electron microscope (see Sousa paragraph 123 regarding electron microscope).  
Regarding claim 7, the combination of Sousa and Kompalli teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Sousa and Kompalli teaches wherein an average pixel value of a blurred in-line defect pattern picture and an average pixel value of a clear defect pattern picture resulting from compensation are counted to obtain the pixel difference (see Sousa paragraph 46-47 regarding calculating intensity average differences of pixels in reticle , and 
a focusing compensation value for compensating the blurred in-line defect pattern picture as the clear defect pattern picture is counted, so as to obtain data of a correspondence between the pixel difference and the focusing compensation value (see Sousa paragraph 111 regarding adjustment of focus between two images, which obviously includes an amount value of compensation of focus between one image to another. As cited above, this differencing can be calculated by the same method used for difference imaging using a threshold as described in paragraph 46-47. The image will continue along the processing after adjustment).
Regarding claim 8, the combination of Sousa and Kompalli teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Sousa and Kompalli teaches wherein the pixel difference comprises a plurality of ranges, each corresponding to one focusing compensation value (see Sousa paragraph 111 regarding adjustment of focus between two images, which obviously includes an amount value of compensation of focus between one image to another based on the degree of difference).  
Regarding claim 9, the combination of Sousa and Kompalli teaches all aforementioned limitations of claim 8, and is analyzed as previously discussed.
wherein, when the pixel difference is negative, the focusing compensation value is positive, and when the pixel difference is positive, the focusing compensation value is negative (see Sousa paragraph 111 regarding adjustment of focus between two images, which obviously includes an amount value of compensation of focus between one image to another based on the degree of difference, whether positive or negative).  
Regarding claim 12, Sousa teaches An image analysis and compensation method of a defect observation machine, 
wherein the method comprises: 
S1: performing by a defect observation unit, defect pattern observation on a semiconductor product through a focusing value, and outputting a defect pattern picture (see Sousa paragraph 7 regarding inspection of semiconductor device to output difference image, paragraph 8 regarding correction for focus differences and paragraph 123 regarding electron microscope); 
S2: receiving, by a real-time image analysis unit, the defect pattern picture (see Sousa paragraph 44 regarding obtaining and storing first and second reticle images one at a time, including the second defective reticle), and performing data analysis on the defect pattern picture to obtain an average pixel value of the defect pattern picture (see Sousa paragraph 46 regarding calculating intensity averages of pixels in reticle image portions); 
S3: pre-storing, in the real-time image analysis unit, an average pixel value of a clear picture of a defect pattern and data of a correspondence between a pixel difference and a focusing compensation value (see Sousa paragraph 44 regarding obtaining and storing first and second reticle images one at a time, which is broadly first storing the first data, ; and 
S4: comparing the average pixel value of the defect pattern picture and the average pixel value of the clear picture of the defect pattern to obtain a pixel difference, the real-time image analysis unit judging the pixel difference (see Sousa paragraph 46-47 regarding calculating intensity average differences of pixels in reticle image portions between first and second image where differences are compared to threshold to determine if there is a significant enough difference- while this is for the computation of a difference image, it is obvious that this teaching of differencing by threshold may be used in combination as a difference reference for focusing as described in Sousa paragraph 51 regarding the adjustment of two pictures before computing a difference image, as obviously there would be an inherent threshold of needing to correct for differences in focus), 
the real-time image analysis unit searching for a corresponding focusing compensation value from the data of the correspondence between the pixel difference and the focusing compensation value according to the pixel difference if the absolute value of the pixel difference is greater than the threshold (see Sousa paragraph 111 regarding adjustment of focus between two images, which obviously includes an amount value of compensation of focus between one image to another. As cited above, this differencing can be , and 
outputting the focusing compensation value to the defect observation unit, such that the defect observation unit adjusts a focusing value of the defect observation unit by using the focusing compensation value and then keeps observing the same defect pattern and again outputs a defect pattern picture to the real-time image analysis unit (see Sousa paragraph 111 regarding adjustment of focus between two images, which obviously includes an amount value of compensation of focus between one image to another. As cited above, this differencing can be calculated by the same method used for difference imaging using a threshold as described in paragraph 46-47. The image will continue along the processing after adjustment).  
However, Sousa does not explicitly teach outputting a final defect picture as needed for the limitations of claim 12. 
Kompalli, in a similar field of endeavor, teaches the real-time image analysis unit outputting the received defect pattern picture as a final defect pattern picture if an absolute value of the pixel difference is less than or equal to a threshold (see Kompalli paragraph 6 regarding no more than a threshold of pixels required to be outside of acceptable focus value for an image to satisfy usability criteria- in combination with Sousa, the adjustment of focus may rely on a similar type of criteria in order for two images to be deemed suitable for difference imaging, thus being output from the step of adjusting focus), 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Sousa to include the teaching of Kompalli by incorporating the usability criteria threshold into the focus compensation process of 
One would be motivated to combine these teachings in order to provide teachings relating to analyzing images for focus deficiencies (see Kompalli paragraph 6). 
Dependent claims 13 are analogous in scope to claims 2, and are rejected according to the same reasoning.
Regarding claim 19, the combination of Sousa and Kompalli teaches all aforementioned limitations of claim 12, and is analyzed as previously discussed.
Furthermore, the combination of Sousa and Kompalli teaches wherein an average pixel value of a blurred in-line defect pattern picture and an average pixel value of a clear defect pattern picture resulting from compensation are counted to obtain the pixel difference (see Sousa paragraph 46-47 regarding calculating intensity average differences of pixels in reticle image portions between first and second image where differences are compared to threshold to determine if there is a significant enough difference- while this is for the computation of a difference image, it is obvious that this teaching of differencing by threshold may be used in combination as a difference reference for focusing as described in Sousa paragraph 51 regarding the adjustment of two pictures before computing a difference image, as obviously there would be an inherent threshold of needing to correct for differences in focus), and 
a focusing compensation value for compensating the blurred in-line defect pattern picture as the clear defect pattern picture is counted, so as to obtain data of a correspondence between the pixel difference and the focusing compensation value (see , and 
the data is pre-stored in the real-time image analysis unit as the data of the correspondence between the pixel difference and the focusing compensation value (see Sousa paragraph 44 regarding obtaining and storing first and second reticle images one at a time, which is broadly first storing the first data, obviously of a clear reticle, used to calculate average pixel value and paragraph 46 regarding consideration of a difference calculation, where the pixel difference and the compensation value between an image and itself is zero, but the focus level is defined and paragraph 111 regarding focus levels of a tool being accounted for, thus obviously storing a correspondence for the focus level used to capture a first image- all of this may be used in combination as a difference reference for focusing as described in Sousa paragraph 51 regarding the adjustment of two pictures before computing a difference image, and the storing of all of this data as a value in order to implement the adjustment before the adjustment itself).  
Dependent claims 20-21 are analogous in scope to claims 8-9, and are rejected according to the same reasoning.
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sousa et al. (US 20180238816) (hereinafter Sousa) in view of Kompalli et al. (US 20170352143) (hereinafter Kompalli), further in view of Rodriguez (US 9286509) (hereinafter Rodriguez).
Regarding claim 3, the combination of Sousa and Kompalli teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.

Rodriguez, in a similar field of endeavor, teaches wherein the real-time image analysis unit selects 20% of a central portion of the received defect pattern picture, and obtains an average pixel value of a defect pattern picture within the range of 20% of the central portion as the average pixel value of the defect pattern picture (see Rodriguez column 1 lines 27-38 regarding a metering region used to detect an image condition for optimization by adjustment of image settings and column 5 lines 27-30 regarding a metering region being a central location of the image comprising 20% of the total image- in combination with Sousa, the average values of the semiconductor image may be determined this way with a metering region).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Sousa and Kompalli to include the teaching of Rodriguez by setting a 20% metering region as the region used to detect the average pixel value for measuring differences between images. One of ordinary skill would recognize that Sousa and Rodriguez are analogous in the field of analyzing images for adjustments in image parameters.
One would be motivated to combine these teachings in order to provide teachings relating to optimize an image for detection (see Rodriguez column 1 lines 27-38)
Dependent claim 14 is analogous in scope to claim 3, and is rejected according to the same reasoning.
Claims 4-5 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sousa et al. (US 20180238816) (hereinafter Sousa) in view of Kompalli et al. (US 20170352143) (hereinafter Kompalli), further in view of Rodriguez (US 9286509) (hereinafter Rodriguez), and further in view of Hata et al. (US 20130343646) (hereinafter Hata).
Regarding claim 4, the combination of Sousa, Kompalli, and Rodriguez teaches all aforementioned limitations of claim 3, and is analyzed as previously discussed.
However, the combination of Sousa, Kompalli, and Rodriguez does not explicitly teach n*n analysis for luminance as needed for the limitations of claim 4. 
Hata, in a similar field of endeavor, teaches wherein the defect pattern picture within the 20% of the central portion is divided into n*n units to obtain pixel values of the n*n units for converting the defect pattern picture within the 20% of the central portion into data of luminance values of the n*n pixels, so as to calculate an average value of pixel values of the data of luminance values of the n*n pixels as the average pixel value of the defect pattern picture (see Hata paragraph 82 regarding partitioning of an image into n*n blocks for histogram processing and paragraph 100 regarding histogram calculation of luminance plotting luminance against pixels. This may be combined with Sousa and Rodriguez in order to calculate the average pixel value of the 20% metering region).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Sousa, Kompalli, and Rodriguez to include the teaching of Hata by incorporating the measure of n*n partitions for luminance in the average pixel value calculation of the 20% metering region. One of ordinary skill would recognize that Hata and Sousa are analogous in the field of calculating the illumination features of an image.

Regarding claim 5, the combination of Sousa, Kompalli, and Rodriguez teaches all aforementioned limitations of claim 3, and is analyzed as previously discussed.
However, the combination of Sousa, Kompalli, and Rodriguez does not explicitly teach n*n analysis for luminance with histogram calculation as needed for the limitations of claim 5. 
Hata, in a similar field of endeavor, teaches wherein the defect pattern picture within the20% of the central portion is divided into n*n units to obtain pixel values of the n*n units for converting the defect pattern picture within 20% of the central portion into a histogram with abscissas indicating luminance and ordinates indicating pixel values, so as to obtain the average pixel value of the defect pattern picture according to the histogram (see Hata paragraph 82 regarding partitioning of an image into n*n blocks for histogram processing and paragraph 100 regarding histogram calculation of luminance plotting luminance against pixels. This may be combined with Sousa and Rodriguez in order to calculate the average pixel value of the 20% metering region).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Sousa, Kompalli, and Rodriguez to include the teaching of Hata by incorporating the measure of n*n partitions for luminance in the average pixel value calculation of the 20% metering region. One of ordinary skill would recognize that Hata and Sousa are analogous in the field of calculating the illumination features of an image.
One would be motivated to combine these teachings in order to provide teachings relating to light source estimation processing (see Hata paragraph 2).
Dependent claims 15-16 are analogous in scope to claims 4-5, and are rejected according to the same reasoning.
Claims 6, 10, 17-18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sousa et al. (US 20180238816) (hereinafter Sousa) in view of Kompalli et al. (US 20170352143) (hereinafter Kompalli), further in view of He et al. (US 20160328837) (hereinafter He).
Regarding claim 6, the combination of Sousa and Kompalli teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, the combination of Sousa and Kompalli does not explicitly teach a 90% defect requirement as needed for the limitations of claim 6. 
He, in a similar field of endeavor, teaches wherein the average pixel value of the clear defect pattern picture comprises average pixel values of clear defect pattern pictures of defect patterns of defects of 90% of all in-line defect types (see He paragraph 46 regarding setting a requirement of 90% of all defect types in the image classification of defects in a wafer environment- in combination with Sousa, this requirement may be incorporated to the semiconductor analysis process so that the average pixel values taken are of semiconductors under the 90% requirement).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Sousa and Kompalli to include the teaching of He by incorporating the requirement of He to the semiconductor analysis process so that the average pixel values taken are of semiconductors under the 90% requirement. One of ordinary skill would recognize that Sousa and He are analogous in the field of semiconductor image analysis for defects.

Regarding claim 10, the combination of Sousa and Kompalli teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, the combination of Sousa and Kompalli does not explicitly teach threshold definition by in-line process as needed for the limitations of claim 10. 
He, in a similar field of endeavor, teaches wherein the threshold is obtained through definition experiments and analyses of various in-line defect pattern pictures (see He paragraph 8 regarding generation of confidence thresholds based on testing of defects through image analysis- generation of the threshold requirements of Sousa may be accomplished in a similar real time analysis manner).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Sousa and Kompalli to include the teaching of He by incorporating the requirement of He to the semiconductor analysis process so that the average pixel values taken are of semiconductors under the 90% requirement and appropriate thresholds for differences in images are determined throughout the process. One of ordinary skill would recognize that Sousa and He are analogous in the field of semiconductor image analysis for defects.
One would be motivated to combine these teachings in order to provide teachings relating to semiconductor defect review (see He paragraph 4),
Dependent claim 17 is analogous in scope to claim 6, and is rejected according to the same reasoning.
Regarding claim 18, the combination of Sousa, Kompalli, and He teaches all aforementioned limitations of claim 17, and is analyzed as previously discussed.
Furthermore, the combination of Sousa, Kompalli, and He teaches wherein the average pixel values of the clear pictures of the defect patterns of the defects of 90% of all in-line defect types are obtained according to in-line data, and are pre-stored in the real-time image analysis unit as pre-stored average pixel values of the clear pictures of the defect pattern (see Sousa paragraph 44 regarding obtaining and storing first and second reticle images one at a time, which is broadly first storing the first data, obviously of a clear reticle, used to calculate average pixel value and paragraph 46 regarding consideration of a difference calculation, where the pixel difference and the compensation value between an image and itself is zero, but the focus level is defined and paragraph 111 regarding focus levels of a tool being accounted for, thus obviously storing a correspondence for the focus level used to capture a first image- all of this may be used in combination as a difference reference for focusing as described in Sousa paragraph 51 regarding the adjustment of two pictures before computing a difference image, and the storing of all of this data. In combination with He, this may be applied to pictures of semiconductors under the 90% requirement).  
One would be motivated to combine these teachings in order to provide teachings relating to semiconductor defect review (see He paragraph 4),
Dependent claim 22 is analogous in scope to claim 10, and is rejected according to the same reasoning.
Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sousa et al. (US 20180238816) (hereinafter Sousa) in view of Kompalli et al. (US 20170352143) (hereinafter Kompalli), further in view of Takada et al. (US 20030011593) (hereinafter Takada).
Regarding claim 11, the combination of Sousa and Kompalli teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, the combination of Sousa and Kompalli does not explicitly teach a threshold of 10 as needed for the limitations of claim 11. 
Takada, in a similar field of endeavor, teaches wherein the threshold is 10 (see Takada paragraph 47 regarding a threshold comparative pixel difference value of 10 to determine a sufficient divergence between images- in combination with Sousa and Kompalli, the threshold value of difference for requirement of focusing compensation may be set at 10).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Sousa and Kompalli to include the teaching of Takada by incorporating the pixel difference threshold value to be set at 10 for the threshold of Sousa. One of ordinary skill would recognize that Sousa and Takada are analogous in the field of detecting differences between a first and second image.
One would be motivated to combine these teachings in order to provide teachings relating to image matching, or therefore differences between images that should otherwise match (see Takada paragraph 1).
Dependent claim 23 is analogous in scope to claim 11, and is rejected according to the same reasoning.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527. The examiner can normally be reached Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483